UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1730


XULI ZHANG,

                 Plaintiff - Appellant,

          v.

ROSS DRESS FOR LESS, INCORPORATED; THOMAS STEWART,

                 Defendants - Appellees,

          and

ROSS STORE, INCORPORATED,

                 Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis III, Senior
District Judge. (1:10-cv-01328-TSE-IDD)


Submitted:    December 20, 2011             Decided:   December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Xuli Zhang, Appellant Pro Se.     Stephen Charnoff, REES BROOME,
PC, Vienna, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Xuli   Zhang   appeals       the   district   court’s   order

dismissing her complaint.   We have reviewed the record and find

no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.          Zhang v. Ross Dress for Less,

Inc., No. 1:10-cv-01328-TSE-IDD (E.D. Va. filed May 17, 2011 &

entered May 31, 2011).   We deny Zhang’s motion to supplement the

record and compel discovery.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                              AFFIRMED




                                   2